Citation Nr: 1750375	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome. 

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	C. H. Thornton, Attorney


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980 and from November 1990 to May 1991.  He also served in the Army National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2005 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2012, the Board remanded the case for additional development.  The Board's remand also included the issues of entitlement to service connection for bilateral shoulder disorders, a neck disability, a left hand disorder, and a left knee disability.  However, such issues were subsequently granted by the Agency of Original Jurisdiction (AOJ) in January 2016.  As this constitutes a full grant of the benefit sought with respect to these issues, these matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In April 2013, the AOJ procured a medical opinion from a VA examiner regarding the etiology of Veteran's bilateral carpal tunnel syndrome.  The examiner opined that it was less likely as not that the Veteran's current carpal tunnel syndrome was related to the Veteran's period of active duty from June 1980 to September 1980 or from November 1990 to May 1991, as these periods were too distant to onset of symptoms.  The examiner also opined that it was less likely as not that the carpal tunnel syndrome was due to the Veteran's service-connected left elbow injury, because the left elbow injury affected the ulnar nerve and the carpal tunnel syndrome involved the median nerve, and because the Veteran's carpal tunnel syndrome was bilateral.  Additionally, the VA examiner provided a positive opinion stating that the Veteran's current carpal tunnel syndrome was at least as likely as not incurred during ACDUTRA and that he was not able to more specifically identify the specific period of ACDUTRA, without resorting to mere speculation.  Thereafter, in September 2013, the examiner offered a clarification opinion, reversing the positive opinion and finding that the Veteran's carpal tunnel syndrome was less likely as not incurred during ACDUTRA, as he was not able to specifically identify a period of ACDUTRA, without resorting to mere speculation.  

Despite the multiple opinions expressed above, the Board finds that remand is warranted to provide the Veteran with an additional VA examination and opinion.  In that regard, the opinions expressed above do not consider the Veteran's lay statements and entire medical history and do not address all applicable theories of entitlement.  Specifically, although the VA examiner opined that carpal tunnel syndrome was less likely as not due to the Veteran's left elbow injury as it affected the ulnar nerve, the examiner did not consider specifically the diagnoses related to the left elbow injury.  In pertinent part, the examiner did not consider or discuss evidence that the left elbow injury caused elbow calcific tendinitis, olecranon bursitis, and an avulsion fracture of the olecranon.  See September 2002 Service Treatment Records.  Certainly, a discussion of these diagnoses is necessary to discern whether such problems may cause residuals beyond those associated with the ulnar nerve.  

Furthermore, the April 2013 VA examiner did not consider or discuss the Veteran's statements that his bilateral carpal tunnel syndrome is secondary to his left elbow condition because of the way he has to use his left arm to compensate for pain and because he has to use his right arm most of the time.  See May 2008 VA Form 9.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Board also finds that these statements raise the question of secondary service connection due to aggravation.  Significantly, the April 2013 VA examiner did not address the issue of whether the Veteran's carpal tunnel syndrome was aggravated by the Veteran's service-connected left elbow injury.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, in light of the foregoing, the Board finds that remand is warranted for a new VA examination and opinion to assess the etiology of the Veteran's bilateral carpal tunnel syndrome consistent with the directives herein. 

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that this matter was remanded in August 2012 for a VA examination and opinion to assess etiology.  Thereafter, the record reflects that the Veteran was scheduled for a VA mental examination on September 13, 2012, which was cancelled by medical administrative services (MAS).  The Veteran then indicated that he missed the VA examination because he never received notification of the scheduled exam.  See September 2013 Statement in Support of Claim.  Subsequently, it appears that the AOJ rescheduled the VA mental examination.  See November 2013 Request for Physical Examination.  This examination was also cancelled by MAS.  See December 2013 VA Examination.  In a January 2016 Supplemental Statement of the Case, the AOJ found that the Veteran did not appear for the examination and denied the Veteran's claim.  

Nevertheless, the Board notes that, despite the AOJ's finding, the record does not otherwise indicate as to why the second examination was canceled.  The record also does not show the AOJ made any subsequent attempts to afford the Veteran another VA mental examination.  Accordingly, remand is necessary for a VA mental examination to comply with the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran is hereby notified that it is his responsibility to cooperate in scheduling and attending the VA examinations.  If he fails to attend a VA examination without good cause, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).

Lastly, the Board notes that the Veteran's complete service treatment records do not appear to be of record.  While the Veteran's claims file contains some service treatment records, the Veteran's entrance and separation examinations from his periods of active duty are not of record.  Furthermore, despite the Veteran enlisting in September 1979, there are no service treatment records dated prior to August 1990.  As such, on remand, the AOJ should attempt to obtain any outstanding service treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding service treatment records, to include the Veteran's enlistment and separation examinations.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain such records should be documented in the claims file.

3.  After the above records requests have been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.

a)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome had its onset during active service or is otherwise related to active service.

b)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome had its onset in or is otherwise related to a period of ACDUTRA or INACDUTRA. 

c)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome was caused or aggravated (worsened beyond natural progression) by his service-connected left elbow injury.  

In formulating the above opinions, the examiner must consider and discuss the previous diagnoses of elbow calcific tendinitis, olecranon bursitis, and avulsion fracture of the olecranon, to the extent that such diagnoses affect the Veteran's carpal tunnel syndrome.  The examiner must also consider and discuss the Veteran's lay statements, which indicate that his carpal tunnel syndrome developed because he changed the way he used his left arm to compensate for pain and he had to use his right arm most of the time.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After the above records requests have been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.

a)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's acquired psychiatric disorder had its onset during active service or is otherwise related to active service.

b)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's acquired psychiatric disorder had its onset in or is otherwise related to a period of ACDUTRA or INACDUTRA. 

c)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's acquired psychiatric disorder was caused or aggravated (worsened beyond natural progression) by a service-connected disability. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After the requested development has been completed, the RO shall review and readjudicate the claims on appeal.  If any decision is adverse to the Veteran, he and his attorney shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).

